Citation Nr: 1138501	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  04-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable rating for headaches (residuals of a neck boil).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2001 and April 2003 rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The October 2001 rating decision denied service connection for a low back disability and the April 2003 rating decision granted service connection for headaches (as secondary to residuals of a neck boil), rated 0 percent, effective November 30, 2001.  In May 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2007 and again in July 2010 the case was remanded for additional development.   


FINDING OF FACT

By an August 2010 letter, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claims for a compensable rating for headaches and service connection for a low back disability; he was advised of the consequences of a failure to co-operate with the request; more than a year has lapsed since the August 2010 request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claims for a compensable rating for headaches and service connection for a low back disability within a year following the date of the request, the Veteran has abandoned the claims, and his appeal in the matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for a low back disability, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2005 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A September 2007 letter informed the Veteran of disability rating and effective date criteria.  A January 2010 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice as to this issue was less than adequate.

Regarding the rating for headaches, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2004 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a January 2010 SSOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file and the RO secured voluminous post-service treatment records.  Notwithstanding, as explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO attempted to secure releases for the outstanding postservice treatment records from the Veteran.  He did not respond, and further development could not proceed without his response.  

The Board also notes that the RO afforded the Veteran two recent VA examinations in conjunction with his claims (prior to completion of the requested evidentiary development).  Given that he has failed to cooperate in the development of evidence pertinent to the matters, the opinions offered are based on a less than complete record, and therefore lacking in probative value.  Notably, the August 2010 VA spine examiner noted that a referenced medical report was not associated with the claims file.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.




B. Legal Criteria, Factual Background, and Analysis

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's July 2010 remand noted that the evidence showed that the Veteran had sustained postservice injuries related to headaches and his neck and back.  As the complete records of the related treatment were not associated with the claims file (and would likely contain information pertinent as to the Veteran's claims), the Board's July 2010 remand sought such records and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he must assist in the matter by providing any releases necessary and that if any records or releases were not received pursuant to the RO's request, it would ultimately be his responsibility to ensure that the records are associated with the claims file.  

In August 2010 the RO sent the Veteran a letter (asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for the disabilities.  Such was mailed to his current address, and was not returned as undelivered.  He did not respond.  More than a year has passed since the request in August 2010. 

The critical facts at this stage are clear.  The Veteran has not provided VA with releases necessary for VA to secure critical information and evidence pertaining to his claims for a compensable rating for headaches and service connection for a low back disability.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore a request for a release for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claims for a compensable rating for headaches and service connection for a low back disability, there remain no allegations of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for a low back disability is dismissed.

The appeal seeking a compensable rating for headaches is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


